
	
		III
		112th CONGRESS
		1st Session
		S. RES. 303
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Nelson of Florida
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		
			November 16, 2011
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Honoring the life, service, and sacrifice
		  of Captain Colin P. Kelly, Jr., United States Army. 
	
	
		Whereas Captain Colin P. Kelly, Jr., was born in Madison,
			 Florida, in 1915 and graduated from that community’s high school in
			 1932;
		Whereas Captain Kelly attended the United States Military
			 Academy at West Point, New York, graduating in 1937 and was assigned to a B–17
			 bomber group;
		Whereas Captain Kelly was stationed in the Philippines as
			 a B–17 pilot in the Army Air Corps when the United States came under Japanese
			 attack on December 7, 1941;
		Whereas, on December 9, 1941, when Clark Field in the
			 Philippines was attacked by Japanese forces, Captain Kelly and his 7 crew
			 members, Lieutenant Joe M. Bean, Second Lieutenant Donald Robins, Staff
			 Sergeant James E. Halkyard, Technical Sergeant William J. Delehanty, Sergeant
			 Meyer S. Levin, Private First Class Willard L. Money, and Private First Class
			 Robert E. Altman, were sent to locate and sink a Japanese Aircraft Carrier, one
			 of the first bombing missions of World War II;
		Whereas the crew, commanded by Captain Kelly, located
			 Japanese warships operating off the Luzon Coast, and during the mission
			 successfully hit a large Japanese warship;
		Whereas on the return flight to Clark Field, the B–17 came
			 under attack by 2 enemy aircraft and was critically damaged;
		Whereas Captain Kelly ordered his crew to bail out while
			 he remained at the controls;
		Whereas Captain Kelly continued to operate the controls as
			 the 6 surviving crew members bailed out and parachuted safely to the ground,
			 despite remaining under fire during the descent;
		Whereas the B–17 crashed near Clark Field, killing Captain
			 Kelly, who had remained at the controls so his crew had time to evacuate the
			 aircraft;
		Whereas Captain Kelly was posthumously awarded the
			 Distinguished Service Cross for his heroic actions on December 9, 1941;
			 and
		Whereas the Four Freedoms Monument in Madison, Florida was
			 commissioned by President Franklin D. Roosevelt and dedicated in Captain
			 Kelly's memory in 1943: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 Captain Colin P. Kelly, Jr., as an Army officer and pilot of the highest
			 caliber, upholding the Army’s core values of loyalty, duty, respect, selfless
			 service, honor, integrity, and personal courage;
			(2)commends Captain
			 Kelly for his service to the United States during the first days of World War
			 II; and
			(3)honors the
			 sacrifice made by Captain Kelly, giving his own life to save the lives of his
			 crew.
			
